JUSTICE NELSON
dissents.
*527¶34 I respectfully dissent from the Court’s decision.
¶35 The State presented no evidence that L.S. posed an “imminent risk of serious harm to self or others” as is the State’s burden -under § 53-20-102(15), MCA (2005). At the time of the hearing and for four months prior thereto, L.S. did not exhibit any behaviors that posed an imminent risk of serious harm. The RFST’s determination that L.S. was seriously developmentally disabled and its recommendation for commitment was limited to the facts as they existed at the time of L.S.’s emergency admission in December 2006-not as they existed at the date of the hearing. Indeed, at the hearing in April 2007, the RFST chairperson testified that L.S.’s behaviors had improved. However, whether L.S. posed an imminent risk was not based on this testimony of improved behaviors; rather, it was based on conduct occurring months earlier. On this undisputed evidence, there is not even a preponderance of evidence, much less clear and convincing proof, that L.S. exhibits behaviors that pose an imminent risk of serious harm to self or others.
¶36 Notwithstanding, in this case, the Court takes the position that the existence of past behaviors and speculation about future behaviors is a legally sufficient basis to prove imminent risk. However, that is not what the plain language of the statute or our caselaw requires. Our caselaw clearly holds that an “imminent risk” must be “fairly immediate,” Matter of F.B., 189 Mont. 229, 233-34, 615 P.2d 867, 869-70 (1980); evidenced by overt acts sufficiently recent in time as to be material and relevant to the person’s present condition and the danger must be fairly immediate, In re Mental Health of C.R. C., 2004 MT 389, ¶ 22, 325 Mont. 133, 104 P.3d 1065, and that there is a present indication of probable physical injury likely to occur at any moment or in the immediate future, In re Mental Health of E.M., 265 Mont. 211, 213, 875 P.2d 355, 356-57 (1994). “Imminent means ‘certain and very near, impending[.]’ ... Imminent does not mean merely ‘probable.’ ” Bryan A. Garner, A Dictionary of Modern Legal Usage 419 (2d ed., Oxford University Press 1995). An “imminent danger” is “[a]n immediate, real threat to one’s safety thatjustifi.es the use of force in seif-defense.” Blacks Law Dictionary 421 (Bryan A. Garner ed., 8th ed., West 2004).
¶37 The Court’s decision here that an “imminent risk” can be based on conduct occurring months before and not on present conduct, Opinion, ¶¶ 23-24, eviscerates the plain and unambiguous language of § 53-20-102(15), MCA (2005). Under this statute, when an individual does not exhibit behaviors that pose an imminent risk, then he cannot be *528determined to be seriously developmental^ disabled.
¶38 L.S.-and others subject to recommitment-cannot win. So long as the person does not exhibit behaviors that pose an imminent risk of serious harm while at MDC, the lack of behaviors will be attributable to his environment and the District Court will find that he or she meets the criterion of having behaviors that pose an imminent risk of serious harm. On the other hand, should the person actually display assaultive or self-injurious behaviors with the potential to cause serious harm, the District Court will conclude he meets the criterion of having behaviors that pose an imminent risk of serious harm.
¶39 This case is simply another example of the problems involving developmental disability recommitments about which I wrote in In the Matter of G.M., 2009 MT 59, ¶¶ 46-56, 349 Mont. 320, 202 P.3d 818 (Nelson, J., dissenting). These proceedings are foregone conclusions. Indeed, this Court now ignores the plain and unambiguous language of the definition of developmental disability, § 53-20-101(15), MCA (2005), just to keep the revolving door spinning.
¶40 I respectfully dissent.
JUSTICE COTTER joins in the dissent of JUSTICE NELSON.